              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:17-cv-00108-MR


ARTHUR LEE GIVENS BEY, IV, )
                            )
              Plaintiff,    )
                            )
vs.                         )                   ORDER
                            )
FNU MURRAY, et al.,         )
                            )
              Defendants.   )
___________________________ )


      THIS MATTER is before the Court sua sponte.

      This matter is currently scheduled for a bench trial during the January

11, 2021 trial term. In light of the public health considerations caused by the

coronavirus pandemic, as described in this Court’s Standing Orders, Case

No. 3:20-mc-00048-MR, and given the reduced availability of attorneys and

Court staff to be present in courtrooms, the Court finds that this case should

be continued.

      IT IS, THEREFORE, ORDERED that this matter is hereby

CONTINUED to the March 8, 2021 trial term.




        Case 5:17-cv-00108-MR Document 78 Filed 12/22/20 Page 1 of 2
      In light of this Order, the Writ of Habeas Corpus ad Testificandum for

the incarcerated Plaintiff’s attendance at trial will be vacated and reissued

for a trial at a later date.

      IT IS, THEREFORE, ORDERED that this matter is hereby

CONTINUED to the March 8, 2021 trial term.

      IT IS FURTHER ORDERED that the Writ of Habeas Corpus ad

Testificandum [Doc. 77] is VACATED and will be reissued at a later date.

      IT IS FURTHER ORDERED that the Clerk’s Office is respectfully

directed to send a copy of this Order to all parties, the U.S. Marshal, and the

Warden of the Scotland Correctional Institution, 22385 McGirt’s Bridge

Road, Laurinburg, NC 28353.

      IT IS SO ORDERED.


                               Signed: December 22, 2020




                                            2



         Case 5:17-cv-00108-MR Document 78 Filed 12/22/20 Page 2 of 2
